Order affirmed, with costs, in the following memorandum: The complaint before us — amended following our decision when the case was previously here (18 N Y 2d 414) —now meets the pleading requirements set forth in the court’s opinion and states a valid cause of action. It is hardly necessary to add that we pass only upon the sufficiency of the complaint and that it will be incumbent upon the plaintiff, if he is to succeed, to prove upon the trial the truth and correctness of his allegations. Question certified answered in the affirmative.
Concur: Chief Judge Fuld and Judges Burke, Soilrpfi, Bergan, Keating, Breitel and Jasen.